 Case 2:20-cv-00136-NT Document 17 Filed 07/08/20 Page 1 of 3           PageID #: 281



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 OLYMPIA HOTEL MANAGEMENT   )
 LLC,                       )
                            )
               Plaintiff,   )
                            ) Docket No. 2:20-cv-00136-NT
 v.                         )
                            )
 THE BEND HOTEL DEVELOPMENT )
 COMPANY, LLC,              )
                            )
               Defendant.   )


          ORDER RESERVING RULING ON MOTION TO DISMISS

      Before me is Defendant The Bend Hotel Development Company, LLC’s (“The

Bend”) motion to dismiss or, alternatively, motion to transfer to the Central District

of Illinois. (ECF No. 12.) Specifically, The Bend argues that the Court lacks both

subject matter jurisdiction or personal jurisdiction over it. The Plaintiff Olympia

Hotel Management, LLC (“Olympia”) opposes dismissal and transfer of the case.

Opposition to The Bend’s Motion to Dismiss or Otherwise Transfer (ECF No. 15).

      Federal courts are courts of limited jurisdiction. Destek Grp. v. N.H. Pub. Utils.

Comm’n, 318 F.3d 32, 38 (1st Cir. 2003). The Court “has an obligation to inquire sua

sponte into its own subject matter jurisdiction.” McCulloch v. Vélez, 364 F.3d 1, 5 (1st

Cir. 2004); Fina Air, Inc. v. United States, 555 F. Supp. 2d 321, 323 (D.P.R. 2008)

(noting that the Court “ha[s] the duty to construe [its] jurisdictional grants

narrowly”). Olympia has the burden of establishing federal jurisdiction by the

preponderance of the evidence. See Lundquist v. Precision Valley Aviation, Inc., 946

F.2d 8, 10 (1st Cir. 1991).
 Case 2:20-cv-00136-NT Document 17 Filed 07/08/20 Page 2 of 3            PageID #: 282



      To invoke the Court’s diversity jurisdiction, Olympia must demonstrate that

the amount in controversy exceeds $75,000, and that all plaintiffs are diverse from

all defendants. 28 U.S.C. § 1332(a); Álvarez-Torres v. Ryder Mem. Hosp., 582 F.3d 47,

53 (1st Cir. 2009) (“Where it applies, diversity jurisdiction requires ‘complete

diversity’ of citizenship as between all plaintiffs and all defendants.”) (citation

omitted). Olympia is “a Delaware limited liability company. Its principal place of

business is in Portland, Maine. Its sole member is The Olympia Companies, LLC. The

membership interests of The Olympia Companies, LLC are held by three irrevocable

trusts, each of which is organized under the laws of Maine. The trustee of each of

the three trusts is a citizen of Maine.” Compl. ¶ 1 (ECF No. 1). The complaint alleges

that the Defendant “The Bend Hotel Development Company, LLC is an Illinois

limited liability company. Its manager and principal financier is Daniel Michael

Murphy, Jr. (“Murphy”). The Bend maintains its principal place of business in East

Moline, Illinois.” Compl. ¶ 2. The Complaint further alleges “[u]pon information and

belief” that “none of The Bend’s members are citizens of Maine.” Compl. ¶¶ 2, 5.

      Because The Bend is a limited liability company, diversity is determined by

“citizenship of all of its members.” Pramco, LLC v. San Juan Bay Marina, Inc., 435

F.3d 51, 54 (1st Cir. 2006). The Plaintiff’s allegation made “upon information and

belief,” that “none of The Bend’s members are citizens of Maine” is insufficient. And

the absence of this information precludes me from conducting a complete

jurisdictional analysis. Accordingly, the Plaintiff will be permitted until August 10,

2020 to conduct limited jurisdictional discovery and file proof of the citizenship of the



                                           2
 Case 2:20-cv-00136-NT Document 17 Filed 07/08/20 Page 3 of 3       PageID #: 283



Bend’s members. Failure to do so may result in dismissal of the complaint, without

prejudice. I RESERVE ruling on the issues of personal jurisdiction and venue in the

motion to dismiss until after I have determined that I have subject matter

jurisdiction.

       SO ORDERED.

                                            /s/ Nancy Torresen
                                            United States District Judge

Dated this 8th day of July, 2020.




                                        3
